DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 05/23/2022. As directed by the amendment: claims 20 and 31 have been amended and claim 11 have been cancelled.  Thus, claims 2-8, 13-15, 17-18, 20, 22, 23, and 28-31 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 9, filed 05/23/2022, with respect to the objection to the drawings have been fully considered and are persuasive. The amendment of claim 20 to remove the subject matter not depicted in the drawings overcomes the objection. The drawing objections have been withdrawn. 
Applicant's arguments, see page 9, filed 05/23/2022, with respect to the USC 103 rejection have been fully considered but they are not persuasive. The applicant has cancelled claim 11 and incorporated it within independent claim 1 and further added the functional claim language “configured to bend at elbows of the v-shaped struts such that the energy delivery expands radially from a contracted delivery configuration to an expanded deployed configuration”. The applicant argues that these amendments overcomes the prior art of record, namely Harks (US 20180161039 A1). The applicant states that 35 as noted by the Office in the previous office action, mailed 11/22/2021, does not teach the v-shaped struts configured to bend at elbows… to an expanded deployed configuration. The Office respectfully disagrees with the applicant. 
Firstly, the language “configured to bend at elbows of the v-shaped struts such that the energy delivery element expands radially from a contracted delivery configuration to an expanded deployed configuration” constitutes functional language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Harks meets the structural limitations of the claim. Wherein the elbow of the v-shaped struts 35 (see Fig. 5A of Harks) is the joint between the two prongs of the v-shape that radially bends outwards (see Fig. 5A, there is a curvature of the elements 35). Furthermore, the device of Harks is capable of bend at elbows of the v-shaped struts such that the energy delivery element expands radially from a contracted delivery configuration to an expanded deployed configuration. The elbows of the v-shaped struts would be compressed in a delivery configuration (see Fig. 3A, [0047], the embodiment of Harks in Fig. 5A is also an expandable device) and when deployed it expands (see Figs. 3A and 5A, [0047]) in which the v-shaped struts would expand outwards and bend to form a curvature that follows the branches of 35 and 34, thus bending at the elbow as well (the root of the v-shaped prongs of 35, see annotated Fig. 5A below). As such the USC 103 rejection will be maintained.

    PNG
    media_image1.png
    431
    402
    media_image1.png
    Greyscale
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31, 3, 6, 7, 8, 13, 14, 18, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Harks (US 20180161039 A1), herein referenced to as “Harks”
In regards to claim 31, Harks discloses: A device (see Figs. 1-3B and 5A-8) for occlusion of a body lumen 20 (see Figs. 1-3B and 5A-8, [0044]) comprising: an implantable occlusion apparatus 18 (see Figs. 1-3B and 5A-8, [0044]) comprising a radially expansible element 34 (see Figs. 1-3 and 5A-8, [0047]) that is adjustable between a contracted orientation (see Figs. 1-3B, [0044]) suitable for transluminal delivery and a deployed orientation (see Fig. 3B, [0044]) configured to occlude the body lumen; an elongated catheter member 15 (see Figs. 1-3B and 5A-8, [0044]) operably and detachably attached to the implantable occlusion apparatus 18 (see Figs. 3A-3B) and configured for transluminal delivery and deployment of the occlusion apparatus in the body lumen 20;-8-Application No.: Not yet assigned Attorney Docket No.: 00115-0019-00000an energy delivery element 35 (see Fig. 5A, [0047], transfer of laser radiation to the surrounding tissue is heat energy) configured to deliver energy to surrounding tissue including a plurality of v-shaped struts (see annotated Fig. 5A below) configured to bend at elbows (see annotated Fig. 5A below, the root of the v-shaped struts) of the v-shaped struts such that the energy delivery element 35 expands radially from a contracted delivery configuration to an expanded deployed configuration; characterised in that the occlusion apparatus comprises a cover 32 (see Figs. 5A-5B, [0045]) disposed on a proximal side of the radially expansible element 18 (the cover is located on a proximal side towards the opening of the body lumen 20), and the elongated catheter member 15 is connected to the radially expansible element by a connecting hub 33 (see Figs. 5A-5B, [0045]), wherein the connecting hub 33 is disposed distally of the cover 32 (see Figs. 5A-5B), and wherein the cover 32 comprises a self-closing aperture configured to receive the elongated catheter member 15 and close on detachment and retraction of the elongated catheter member 15 (the cover 32 is self-expanding and thus would expand to close any apertures within it, [0045]). Harks does not explicitly disclose: and a sensor configured to detect a parameter of the wall of the body lumen.

    PNG
    media_image1.png
    431
    402
    media_image1.png
    Greyscale

The language “configured to bend at elbows of the v-shaped struts such that the energy delivery element expands radially from a contracted delivery configuration to an expanded deployed configuration” constitutes functional language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Harks meets the structural limitations of the claim. Wherein the elbow of the v-shaped struts 35 (see Fig. 5A of Harks) is the joint between the two prongs of the v-shape that radially bends outwards (see Fig. 5A, there is a curvature of the elements 35). Furthermore, the device of Harks is capable of bend at elbows of the v-shaped struts such that the energy delivery element expands radially from a contracted delivery configuration to an expanded deployed configuration. The elbows of the v-shaped struts would be compressed in a delivery configuration (see Fig. 3A, [0047], the embodiment of Harks in Fig. 5A is also an expandable device) and when deployed it expands (see Figs. 3A and 5A, [0047]) in which the v-shaped struts would expand outwards and bend to form a curvature that follows the branches of 35 and 34, thus bending at the elbow as well (the root of the v-shaped prongs of 35, see annotated Fig. 5A below).
However, a variant embodiment of Harks teaches in the same field of invention an implantable occlusion apparatus (see Fig. 6). The variant embodiment of Harks further teaches: a sensor 41, 42, 43 (see Fig. 6, [0048]) configured to detect a parameter of the wall of the body lumen (see [0048], the sensors measure temperature and/or electrical signals originating from the tissue, both are parameters of the tissue). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harks to incorporate the teachings of a variant embodiment of Harks and have an implantable occlusion apparatus with a sensor configured to detect a parameter of the wall of the body lumen. Motivation for such can be found in Harks as these sensors can be used as feedback for the energy control of the energy delivery element such that the required effect of the energy transfer occurs (see [0048]).
In regards to claim 3, Harks teaches a device according to claim 31, see 103 rejection above. Harks further teaches: including a temperature sensor 41, 42, and 43 (see [0048]) configured to detect temperature of the heated tissue surrounding the energy delivery element (41, 42, and 43 is a temperature sensor that measures the temperature of the tissue during the transfer of energy, see [0048]).
In regards to claim 6, Harks teaches a device according to claim 31, see 103 rejection above. Harks further teaches: in which the energy delivery element and sensor are configured for axial retraction into the catheter member. 
The language, “in which the energy delivery element and sensor are configured for axial retraction into the catheter member," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Harks meets the structural limitations of the claim, and is capable of axially retracting the energy delivery element and sensor into the catheter member by pulling the device into the catheter. 
In regards to claim 7, Harks teaches a device according to claim 31, see 103 rejection above. Harks further discloses: in which the energy delivery element 35 comprises a radially expansible body 35 (see [0047], the energy delivery element is an expandable structure) configured for adjustment from a contracted configuration suitable for transluminal delivery and retraction (see Fig. 3A), and a deployed configuration suitable for engagement with surrounding tissue of the body lumen (see Fig. 3B, and [0047], the energy delivery elements engage the surrounding tissue).
  In regards to claim 8, Harks teaches a device according to claim 7, see 103 rejection above. Harks further discloses: in which the radially expansible body 35 is disposed within the radially expansible element 34 (35 is disposed within 34 by nature of being a part of the distal ends of 34, see [0047]) and is configured such that one or more parts of the radially expansible body 35 project through the radially expansible element 34 when in a deployed configuration (35 projects through 34 in the deploy configuration, see Fig. 5A, such that the optical fibers go through 34 to terminate at 35).
In regards to claim 13, Harks teaches a device according to claim 31, see 103 rejection above. Harks further teaches: in which the energy delivery element 35 and sensor 41, 42, and 43 are operably connected and configured for co-deployment and co-retraction (as modified, 35 and 41, 42, and 43 are interconnected and therefore they are deployed and also capable of retraction together).
In regards to claim 14, Harks teaches a device according to claim 7, see 103 rejection above. Harks further teaches: in which the sensor 41, 42, and 43 forms part of the radially expansible body 35 (as combined in claim 7 and claim 1 above, the sensor would be located upon the radially expansible body 35 which is part of energy delivery element).
	In regards to claim 18, Harks teaches a device according to claim 31, see 103 rejection above. Harks further discloses: in which the radially expansible element 34 comprises a wire mesh (see [0045], a wire mesh that is expandable of a predetermined shape), is self-expansible and biased to adapt a deployed orientation, or both.  
In regards to claim 20, Harks teaches a device according to claim 31, see 103 rejection above. Harks further discloses: in which the radially expansible element 34 comprises a body having a distal part distal part closer to 35 and a proximal part proximal part closer to 33, wherein the proximal part has a substantially toroidal shape is toroidal due to the hub 33 being a separate portion from the proximal part of 34, hence a gap would be formed around the plug 33 and the proximal part tapers more significantly (see Fig. 5A, [0047]) and the distal part is substantially cylindrical this portion is cylindrical as it does not taper as significantly as the proximal portion. 
	In regards to claim 28, Harks teaches a device according to claim 31, see 103 rejection above. Harks further teaches: in which the energy delivering element 35 and/or sensor 41, 42, and 43 is configured for rotational movement about a longitudinal axis of the device.
The language, "in which the energy delivering element and/or sensor is configured for rotational movement about a longitudinal axis of the device," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Harks meets the structural limitations of the claim, and the energy delivering element and/or sensors can be rotated along a longitudinal axis of the device by rotating the device itself. 	
Claims 2, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harks in view of Werneth et al (US 20060106375 A1), herein referenced to as “Werneth”.
In regards to claim 2, Harks teaches a device according to claim 31, see 103 rejection above. Harks further teaches: in which the sensor 41, 42, and 42 configured to detect a parameter of the wall of the body lumen (the sensors measure temperature within the wall of the body lumen) is disposed distally of the radially expansive element 34. Harks does not explicitly teach: and configured to detect changes in blood flow in the wall of the body lumen distal of the radially expansible element. 
However, Werneth in a similar field of invention teaches an ablation system for cardiac tissue to treat atrial fibrillation (see Figs. 1-8) with a sensor 361 (see Figs. 1-8). Werneth further teaches that the sensor is a pulse oximetry sensor (see [0122]) which is configured to detect changes in blood flow in the wall of the body lumen (a pulse oximetry sensor detects blood flow as known in the art). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harks to incorporate the teachings of Werneth and have a sensor configured to detect changes in blood flow in the wall of the body lumen. Motivation for such can be found in Werneth as to monitor and measure the physiologic variable in order to control the amount of energy provided to the ablation device (see [0063]). 
In regards to claim 4, Harks teaches a device according to claim 31, see 103 rejection above. Harks does not explicitly disclose: in which the sensor configured to detect a parameter of the wall of the body lumen is an optical sensor selected from a pulse oximetry sensor or a photoplethysmogram sensor. 
However, Werneth in a similar field of invention teaches an ablation system for cardiac tissue to treat atrial fibrillation (see Figs. 1-8) with a sensor 361 (see Figs. 1-8). Werneth further teaches that the sensor configured to detect a parameter of the wall of the body lumen is an optical sensor selected from a pulse oximetry sensor (see [0122]) or a photoplethysmogram sensor (not chosen for examination here as it is a conditional claim).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harks to incorporate the teachings of Werneth and have a sensor configured to detect a parameter of the wall of the body lumen is an optical sensor selected from a pulse oximetry sensor. Motivation for such can be found in Werneth as to monitor and measure the physiologic variable in order to control the amount of energy provided to the ablation device (see [0063]). 
In regards to claim 15, Harks teaches a device according to claim 31, see 103 rejection above. Harks does not explicitly teach: which the energy delivery element and sensor are axially movable independently of each other, optionally in which the sensor is configured for axial movement distally of the radially expansible body and retraction proximally of the radially expansible element.  
However, Werneth in a similar field of invention teaches an ablation system for cardiac tissue to treat atrial fibrillation (see Figs. 1-8) with a sensor 361 (see Figs. 1-8) and an energy delivery element 130 (see Figs. 1-8). Werneth further teaches: which the energy delivery element 130 and sensor 361 are axially movable independently of each other (they are axially movable independently of each other as they have different controlling catheters), optionally in which the sensor is configured for axial movement distally of the radially expansible body and retraction proximally of the radially expansible element (this optional claim element will not be examined here). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harks to incorporate the teachings of Werneth and have wherein energy delivery element and sensor are axially movable independently of each other. Motivation for such can be found in Werneth as this allows the sensor to be positioned as close to the tissue as possible without interference of the energy delivery element and additionally have separate wiring for the transmission of sensor data (see [0067]). 
Claim 17, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Harks in view of Davis et al (US 20080033425 A1), herein referenced to as “Davis”.
In regards to claim 17, Harks teaches a device according to claim 31, see 103 rejection above. Harks does not explicitly teach: in which the sensor extends axially through the center of the radially expansible element.  
However, Davis teaches in a similar field of invention an energy delivering device (see Figs. 2A-2B) with a radially expansible element 114 (see Figs. 2A-2B) and a sensor 120 (see Figs. 2A-2B, [0063], a sensor). Davis further teaches: in which the sensor 120 extends axially through the center of the radially expansible element 114 (as can be seen in Fig. 2B, 120 expends through the center of 114).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harks to incorporate the teachings of Davis and have the sensor extends axially through the center of the radially expansible element. Motivation for such can be found in Davis as this allows the device to measure the temperature closer to the surrounding tissue that abuts against the energy delivery element (see [0064]). 
In regards to claim 29, Harks teaches a device according to claim 31, see 103 rejection above. Harks further discloses: an energy source 11 (see Figs. 1-8, [0044]) operably connected to the energy delivery element 35 through the elongated catheter member 15; and a processor 12 (see Figs. 1-8, [0044]) operably connected to the energy source 23 (see Figs. 1-8, [0044]). Harks does not explicitly teach: having a blood flow sensor optionally disposed distally of the radially expansible body, connected to the processor and configured to control the delivery of energy from the energy source to the energy delivery element in response to measurement signals received from the blood flow sensor.
However, Davis in a similar field of invention an energy delivering device (see Figs. 2A-2B) with a radially expansible element 114 (see Figs. 2A-2B), a sensor 120 (see Figs. 2A-2B, [0063], a sensor), a processor 502 (see Fig. 9, [0097]), and an energy source 508 (see Fig. 9, [0097]). Davis further teaches: having a blood flow sensor 120 (see [0127], the sensor is a blood flow sensor) optionally disposed distally of the radially expansible body 114 (see Fig. 2B, 120 is distal of 114), connected to the processor 502 and configured to control the delivery of energy from the energy source to the energy delivery element in response to measurement signals received from the blood flow sensor (see [0127] and [0098], the processor 500 controls 508 based on the information from the sensors, which includes a blood flow sensor). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harks to incorporate the teachings of Davis and have a blood flow sensor disposed distally of the radially expansible body, connected to the processor and configured to control the delivery of energy from the energy source to the energy delivery element in response to measurement signals received from the blood flow sensor. Motivation for such can be found in Davis as this allows to abort the procedure or alert the user if an anomalous situation is detected (see [0098]).
In regards to claim 30, the combination of Harks and Davis teaches a system according to claim 29, see 103 rejection above. Harks further teaches: in which the device comprises a temperature sensor 41, 42, 43 (see [0048]) configured to detect temperature of the heated tissue surrounding the energy delivery element (see [0048]), and wherein the processor is configured to control the heating cycle duration in response to measurement signals received from temperature sensor (see [0053], the temperature of the tissue is not permitted to go above 85 degrees Celsius by assigned duty time) and the number of heating cycles in response to measurement signals received from the sensor (see [0053], the duty time and number of cycles via assigning of repetitive activation of certain segments, based on local thickness of the adjacent tissue includes the number of cycles).
Harks does not explicitly teach: in response to measurement signals received from the blood flow sensor. 
However, Davis further teaches: in response to measurement signals received from the blood flow sensor (see [0127] and [0098], the processor 500 controls 508 based on the information from the sensors, which includes a blood flow sensor). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harks in view of Werneth and Melanson et al (US 20180250014 A1), herein referenced to as “Melanson”.
In regards to claim 5, Harks teaches a device according to claim 31, see 103 rejection above. Harks further discloses: in which the radially expansive element 34 is detachably attached to the catheter member 15. Harks does not explicitly teach: and in which the energy delivery element and sensor are axially moveable independently of the radially expansible element and configured for transluminal retraction leaving the radially expansible element in-situ occluding the body lumen. 
However, Werneth in a similar field of invention teaches an ablation system for cardiac tissue to treat atrial fibrillation (see Figs. 1-8) with a sensor 361 (see Figs. 1-8) and an energy delivery element 130 (see Figs. 1-8) and radially expansible element 120 (see Figs. 1-8). Werneth further teaches: in which the sensor 361 is axially moveable independently of the radially expansible element 120 (the two elements are controlled by separate catheters and therefore are moveable axially independently of one another).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harks to incorporate the teachings of Werneth and have the sensor axially movable independently of the radially expansible element. Motivation for such can be found in Werneth as this allows the sensor to be positioned as close to the tissue as possible without interference of the energy delivery element and additionally have separate wiring for the transmission of sensor data (see [0067]). 
The combination of Harks and Werneth does not explicitly teach: in which the energy delivery element is axially moveable independently of the radially expansible element and configured for transluminal retraction leaving the radially expansible element in-situ occluding the body lumen. 
However, Melanson in a similar field of invention teaches a device for excluding the left atrial appendage with an energy delivery element 3047 (see Fig. 84) and a radially expansible element 3000 (see Figs. 85A-85C, see [0289]). Melanson further teaches: in which the energy delivery element 3047 is axially moveable independently of the radially expansible element 3000 (see [0289] and [0292], 3047 is first used to ablate the tissue and then 3000 is positioned to seal off the LAA) and configured for transluminal retraction leaving the radially expansible element in-situ occluding the body lumen (see [0289] and [0292], 3047 is retracted after its use and then 3000 is left in-situ to occlude the LAA).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Harks and Werneth to incorporate the teachings of Melanson and have the energy delivery element is axially moveable independently of the radially expansible element and configured for transluminal retraction leaving the radially expansible element in-situ occluding the body lumen. Motivation for such can be found in Melanson as this allows the LAA to be electrically isolated to treat atrial fibrillation before the LAA is sealed off with the isolating device (see [0290] and [0292]). 	
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Harks in view of Asirvatham et al (US 20170281193 A1), herein referenced to as “Asirvatham”, Werneth and Melanson. 
In regards to claim 22, Harks teaches a device according to claim 31, see 103 rejection above. Harks further teaches: a second configuration in which the radially expansible element 34, sensor 41, 42, 43 and energy delivery element 35 are exposed distally of a distal end of the catheter member 15 and in which the radially expansible element 34 is in a deployed configuration and in which the energy delivery element is in contact with the surrounding tissue (see Fig. 5A). Harks does not explicitly teach: a first configuration in which the radially expansible element, sensor, and energy delivery element are disposed within a distal end of the catheter member and a third configuration in which the energy delivery element and sensor are retracted proximally of the radially expansible element and the catheter member is detached from the radially expansible element.
However, Asirvatham in a similar field of invention teaches a system for closure and ablation of body viscera (see Figs. 1-2) with an implantable occlusion apparatus 100 (see Figs. 1-2), a radially expansible element 112 (see Figs. 1-2), a sensor 116 (see Figs. 1-2), an energy delivery element 122 (see Figs. 1-2), and a catheter member 132 (see Figs. 1-2). Asirvatham further teaches: a first configuration in which the radially expansible element 112, sensor 116, and energy delivery element 122 are disposed within a distal end of the catheter member 130 (see [0040], 100, which includes 112, 116, and 122 are disposed within 130 before delivery). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harks to incorporate the teachings of Asirvatham and have a first configuration in which the radially expansible element, sensor, and energy delivery element are disposed within a distal end of the catheter member. Motivation for such can be found in Asirvatham as this will allow the device to maintain a low-profile to navigate through the body’s vasculature before deployment (see [0040]-[0042]). 
The combination of Harks and Asirvatham does not explicitly teach: a third configuration in which the energy delivery element and sensor are retracted proximally of the radially expansible element and the catheter member is detached from the radially expansible element. 
Werneth further teaches: in which the sensor 361 is axially moveable independently of the radially expansible element 120 (the two elements are controlled by separate catheters and therefore are moveable axially independently of one another).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Harks and Asirvatham to incorporate the teachings of Werneth and have the sensor axially movable independently of the radially expansible element. Motivation for such can be found in Werneth as this allows the sensor to be positioned as close to the tissue as possible without interference of the energy delivery element and additionally have separate wiring for the transmission of sensor data (see [0067]). 
The combination of Harks, Asirvatham, and Werneth does not explicitly teach: a third configuration in which the energy delivery element and sensor are retracted proximally of the radially expansible element and the catheter member is detached from the radially expansible element. 
However, Melanson in a similar field of invention teaches a device for excluding the left atrial appendage with an energy delivery element 3047 (see Fig. 84), a catheter member 3035 (see Fig. 84) and a radially expansible element 3000 (see Figs. 85A-85C, see [0289]). Melanson further teaches: in which the energy delivery element 3047 is retracted proximally of the radially expansible element 3000 and the catheter member 3035 is detached from the radially expansible element 3000 (see [0289] and [0292], 3047 is retracted after its use and then 3000 is left in-situ to occlude the LAA). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Harks, Asirvatham and Werneth to incorporate the teachings of Melanson and have a third configuration in which the energy delivery element and sensor are retracted proximally of the radially expansible element and the catheter member is detached from the radially expansible element. Motivation for such can be found in Melanson as this allows the LAA to be electrically isolated to treat atrial fibrillation before the LAA is sealed off with the isolating device (see [0290] and [0292]).
In regards to claim 23, the combination of Harks, Asirvatham, Werneth, and Melanson teaches a device according to claim 22, see 103 rejection above. Harks further discloses: in which the energy delivery element 35 comprises a radially expansible body 35 (see [0047], the energy delivery element is an expandable structure) configured for adjustment from a contracted configuration suitable for transluminal delivery and retraction (see Fig. 3A), and a deployed configuration suitable for engagement with surrounding tissue of the body lumen, wherein in the second configuration the radially expansible body is deployed within the radially expansible element (see Fig. 3B, and [0047], the energy delivery elements engage the surrounding tissue), optionally in which the third configuration includes an initial configuration in which the radially expansible body is in a contracted confiquration within the radially expansible element, and a subsequent confiquration in which the radially expansible body is retracted proximally of the radially expansible element (this portion of the claim is optional and therefore will not be examined here).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/               Examiner, Art Unit 3771

/KATHERINE H SCHWIKER/               Primary Examiner, Art Unit 3771